trial. Fernandez responded that he did not know to notice the witness
                because he just learned about the information. During jury deliberations
                Fernandez obtained a three-page signed statement from the inmate
                describing the eyewitness' confession in detail. After two days of
                deliberation, the jury returned a guilty verdict on all counts.
                            "This court reviews the district court's decision regarding a
                motion for continuance for an abuse of discretion." Rose v. State, 123 Nev.
                194, 206, 163 P.3d 408, 416 (2007). "Each case turns on its own particular
                facts, and much weight is given to the reasons offered to the trial judge at
                the time the request for a continuance is made." Higgs v. State, 126 Nev.
                         222 P.3d 648, 653 (2010). "This court has held denials of motions
                for reasonable continuances to be an abuse of discretion where the purpose
                of the motion is to procure important witnesses and the delay is not the
                particular fault of counsel or the parties." Lord v. State, 107 Nev. 28, 42,
                806 P.2d 548, 557 (1991), limited on other grounds by Summers v. State,
                122 Nev. 1326, 1331, 148 P.3d 778, 782 (2006). "Where . . . the jury's
                determination of guilt or innocence heavily depends upon their assessment
                of the credibility of the defendant and [his accuser], testimony which
                corroborates one party and discredits the other is material and essential."
                Banks v. State, 101 Nev. 771, 774, 710 P.2d 723, 725 (1985).
                            The only reasons given by the district court for its denial of
                Fernandez's motion was the timing of the motion and Fernandez's failure
                to notice the witness before trial. Contrary to the district court's
                assertion, Fernandez's failure to notice the inmate as a witness did not
                preclude the court from admitting his testimony. NRS 174.234(3)(a) only
                requires the court to prohibit unnoticed witnesses from testifying where
                the party acted in bad faith. At the time the district court denied the

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                continuance there was no evidence of bad faith. While judicial economy is
                an important concern when considering a motion for a continuance, the
                court should also consider the benefit that the moving party anticipates
                and the likelihood that such a benefit will result.   See People v. Barnett,
                954 P.2d 384, 436 (Cal. 1998). Here, a potentially exculpatory witness was
                sitting in a cell less than a block away from the courtroom and the district
                court denied a brief continuance based on its unsupported belief that the
                defendant was misleading the court. Had the inmate testified in the
                manner proffered by Fernandez's attorney, such testimony would have
                supported Fernandez's claim that he did not kill the victim and
                undermined the testimony of the State's key eyewitness who himself had
                been charged with the murder before negotiating a plea agreement with
                the State in exchange for testifying against Fernandez. After considering
                the facts and circumstances of this case and the reasons given by the
                district court in denying the request for a brief continuance, we conclude
                that the district court abused its discretion by denying Fernandez's
                motion.
                            Furthermore, we cannot say that this error was harmless. See
                NRS 178.598; Valdez v. State, 124 Nev. 1172, 1189, 196 P.3d 465, 476
                (2008) (explaining that this court will only reverse non-constitutional error
                if the error substantially affects the jury's verdict); see also Banks, 101
                Nev. at 774, 710 P.2d at 725 (considering whether testimony was material
                to defense). While Fernandez admitted that he fought with the victim, he
                claimed that the State's eyewitness was the one who repeatedly stabbed
                the victim and slit his throat in the bathroom. This theory was supported
                by the gash on the eyewitness' hand, testimony that the eyewitness' DNA
                was found in the bathroom, and the eyewitness' attempt to flee the

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                         country shortly after the murder. In light of the importance of the
                         eyewitness' testimony and the relative strength of the corroborating
                         evidence, we
                                         ORDER the judgment of conviction REVERSED AND
                         REMAND this matter to the district court for proceedings consistent with
                         this order. 1




                         cc: Hon. Douglas W. Herndon, District Judge
                              Law Offices of C. Conrad Claus
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




                                1 Because we reverse Fernandez's judgment of conviction and
                         remand this matter for a new trial we need not address Fernandez's other
                         claims of error.

SUPREME COURT
        OF
     NEVADA


             4a   • r•
                                                            4
(0) 1947A


                                         W4411,40.0"                         -„ ,1 1
                                                                                 -     ,11;-1.4.;. ;1 11t4Z-1-•-;(,/. ;-, 11: -